Citation Nr: 1138049	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee condition, claimed as degenerative joint disease.

4.  Entitlement to service connection for a left knee condition, claimed as degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1974, from January 1991 to May 1991, and from January 2003 to December 2004.  His records indicate that he also served in the Oklahoma National Guard through 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran participated in a video conference hearing with the undersigned Veterans Law Judge in August 2008.  A transcript of that proceeding has been associated with the Veteran's claims file.

In October 2008 and August 2009, the Board remanded for further development.  The case has been returned to the Board for adjudication. 

In its June 2011 informal hearing presentation, the Veteran's representative raised the issues of service connection for a spine disability and a shoulder disability.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain additional records identified by the Veteran.

Following the most recent Board Remand, the Veteran submitted an August 2009 letter indicating that he had applied for and been approved for disability benefits from the Social Security Administration (SSA), but that he did not draw benefits.  A March 2007 letter from the SSA stating that the Veteran did not qualify for SSA disability benefits is associated with the record.  However, no other documentation, to include an approval letter for benefits and records which SSA used in reaching its determination(s), are in the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all SSA records concerning the Veteran.  The RO must perform all follow up indicated and document negative responses.

If, after making reasonable efforts to obtain these records, the RO is unable to secure them, the RO must notify the Veteran of such, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


